Exhibit 10.24

 

August 1, 2005

 

Dr. Edward Chait

507 Archwood Trl

Houston, TX 77007

 

Dear Ed:

 

The Board of Directors of Bioanalytical Systems, Inc. (the “Company”) has
approved the grant of non-qualified stock options to you. This letter will serve
as notice of the grant, effective as of July 29, 2005 (the “date of grant”), of
an option to purchase (the “Option”) 25,000 of the Common Shares of the Company
(the “Option Shares”) on the terms and conditions set forth herein, and upon
your execution and delivery to the Company of the copy of this letter included
herein will constitute our agreement as to those terms. This Option has not been
granted under the terms of the Company’s employee stock option plans, and is not
an “incentive” stock option as defined by the U.S. Internal Revenue Service. You
are urged to consult with your tax advisors concerning the tax effect of the
grant and exercise of this Option.

 

1.

OPTION PRICE. The purchase price of the Option Shares is $5.69 per share (the
“Option Price”).

 

2.

MEDIUM AND TIME OF PAYMENT. You must pay the Option Price with respect to the
Option Shares being purchased at the time you exercise the Option. The Option
Price may be paid either (a) in cash; (b) by certified check or by bank
cashier’s check; (c) if you can do so without violating Section 16(b) of the
Securities Exchange Act of 1934, through the tender to the Company of
outstanding Common Shares or through the withholding and surrender to the
Company of Option Shares being purchased, which shall be valued, for purposes of
determining the extent to which the purchase price has been paid, at the fair
market value of the Common Shares on the date of exercise of the Option; or (d)
or by a combination of (a), (b) or (c).

 

3.

TERM AND EXERCISABILITY OF OPTIONS. The Option is effective immediately upon
your acceptance of this letter and shall be exercisable in two equal
installments. Options may be exercised as to the shares covered by the first
installment six months after the grant of the option and the second installment
after the first anniversary of the grant of the option.. The Option will be
considered to have been effectively exercised only upon delivery to the Company
of the Option Price and a “Notice of Exercise” in the form attached hereto, and
the satisfaction to all other conditions described in this letter. The Option
shall expire as to all unexercised Option Shares at the close of business on the
tenth anniversary of the date of this letter (or on the next business day if
that date is a Saturday, Sunday or holiday).

 

4.

CESSATION OF SERVICE WITH THE COMPANY. In the event you cease to serve as an
employee of the Company or any of its subsidiaries, this Option shall terminate
immediately upon termination of employment as to any unexercised Option Shares;
provided, however, that if termination of employment is due to retirement with
the consent of the Company or is due to a permanent and total disability; you
shall have the right to exercise the Option with respect to the Common shares
for which it could have been exercised on the effective date of termination of
employment at any time within three months after the termination date, if
termination is due to retirement with the consent of the Company, or at anytime
within 12 months after termination date, if termination is due to permanent and
total disability. In the event of your death while serving as an employee of the
Company or any of its subsidiaries, your personal representative shall have the
right to exercise this Option with respect to the Common Shares for which it
could have been exercised on the date of your death. Whether termination is a
retirement with the consent of the Company or due to permanent and total
disability, and whether an authorized leave of absence on military or government
service shall be deemed to constitute termination of employment for the purposes
of this Option, shall be determined by the Board of Directors in its sole
discretion, which determination shall be final and conclusive.

 

 



 

 

5.

RECAPITALIZATION. The number of Option Shares and the Option Price each shall be
proportionally adjusted for any increase or decrease in the number of issued
shares of the Common shares resulting from a subdivision or consolidation of
shares of the Company, the payment of a share dividend, a share split or other
increase or decrease in the outstanding Common Shares effected without receipt
of consideration by the Company (including an increase or decrease effected as a
part of the Recapitalization of the Company, as defined herein). In the event
that there shall be a recapitalization or reorganization of the Company or a
reclassification of its outstanding shares (each a “Recapitalization”) as a
result of which other shares (the “New Shares”) are issued in exchange for
Common Shares, then there shall be substituted for the Option Shares then
issuable hereunder that number of New Shares into which those Option Shares have
been converted had they been outstanding at the effective date of the
Recapitalization.

 

6.

MERGER, DISSOLUTION. If the Company shall enter into any agreement of merger or
consolidation (whether or not it shall be the surviving entity thereunder), the
Company shall have the right to terminate this Option as of any date specified
in a written notice given to you not less than 30 days prior to the termination
date. If the merger or consolidation described in that notice is not consummated
within 180 days following the termination date of this Option specified in the
notice, this Option thereafter shall be deemed to have been continuously in
effect since the date hereof. In the event of the sale of all or substantially
all of the assets of the Company and the distribution of the proceeds thereof to
shareholders in liquidation of the company, the Company shall give you 30 days
prior written notice specifying record date for the purpose of determining the
shareholders entitled to participate in that distribution and this Option shall
expire as to all Option Shares that remain unexercised as of the date of that
distribution.

 

7.

NONASSIGNABILITY. This Option is not assignable or transferable except by will
or under the laws of descent and distribution. During your lifetime, this Option
shall be exercisable only by you (or if you become incapacitated, by your legal
guardian or attorney-in-fact).

 

8.

ISSUANCE OF SHARES AND COMPLIANCE WITH SECURITIES LAWS. The Company may postpone
the issuance and delivery of certificates representing Common Shares until (a)
the admission of such shares to listing on any exchange on which shares of the
Company of the same class are then listed and (b) the completion of any
requirements for registration or other qualification of the shares under any
state or Federal law, rule or regulation or the rules and regulations of any
exchange upon which the Common shares are traded as the Company shall determine
to be necessary or advisable. The Company shall use its reasonable commercial
efforts to complete any required registration or other qualification. You have
no right to require the Company to register the Common Shares acquired upon the
exercise of this Option under federal or state securities laws. As a condition
to the effective exercise of this Option you may be required to make such
representations and furnish such information as may, in the opinion of counsel
for the Company, be appropriate to permit the Company to determine whether
registration or qualification of those shares is required in connection with
that transaction.

 

9.

RIGHTS AS A SHAREHOLDER. You shall have no rights as a shareholder with respect
to Common Shares subject to this Option until the date of issuance of a
certificate to you. A certificate will not be issued until you have exercised
the Option, fully paid for the Common Shares acquired thereby and satisfied all
other details described in this letter. No adjustment will be made for dividends
or other rights for which the record date is prior to the date a certificate is
issued.

 

10.

NO OBLIGATION TO EXERCISE OPTION. The grant of this Option imposes no obligation
upon you to exercise the Option.

 

11.

NO OBLIGATION TO CONTINUE EMPLOYMENT. The grant of this Option to you does not
constitute any contract of employment between you and the Company, and does not
impose any obligation of the Company to continue your employment.

 

 



 

 

12.

WITHHOLDINGS. As a condition to the effective exercise of this option, the
Company may right to require you to remit to the Company amounts sufficient to
satisfy any applicable withholding requirements set forth in the Internal
Revenue Code of 1986, as amended, or under state or local law relating to the
Option. The Company shall have the right, to the extent permitted by law, to
deduct from any payment of any kind otherwise due to you any federal, state or
local taxes of any kind required by law to be withheld with respect to the
exercise of the Option.

 

13.

POWER AND AUTHORITY. The Board of Directors shall have the full power and
authority to take all actions and make all determinations required or provided
for under the terms of this Option; to interpret and construe the provisions of
this letter, which interpretation or construction shall be final, conclusive and
binding on the Company and you; and to take any and all other actions and make
any and all other determinations not consistent with the specific terms and
provisions of this letter which the Board of Directors deems necessary or
appropriate.

 

Please acknowledge your receipt of this letter and your agreement to the terms
set forth herein by signing and returning the copy enclosed for that purpose.

 

Very Truly Yours,

 

/s/ Peter T. Kissinger

 

Peter T. Kissinger

President

 

Accepted and agreed to: __________________________

 

Date: __________________

 

 

 

 

 

 